Case 1:18-cv-03342-MSK-NRN Document 12 Filed 01/03/19 USDC Colorado Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:18-cv-03342-MSK-NRN

  JANE DOE, and JOHN DOE 1 and JOHN DOE 2

  Plaintiffs,

  v.

  THE ALEXANDER DAWSON SCHOOL, L.L.C.

  Defendant.



                                    NOTICE OF SETTLEMENT


         PLEASE TAKE NOTICE that JANE DOE, and JOHN DOE 1 and JOHN DOE 2

  (“Plaintiffs”), hereby notify the Court that the Plaintiffs and Defendant have settled all claims

  between them in this matter and are in the process of completing the final settlement documents

  and filing the dismissal. The Parties anticipate this process to take no more than 60 days and request

  that the Court retain jurisdiction for any matters related to completing and/or enforcing the

  settlement. The Parties propose to file a stipulated dismissal with prejudice with 60 days of

  submission of this Notice of Settlement and pray the Court to stay all proceedings until that time.

         Respectfully submitted, January 3, 2019

                                                        LASZLOLAW
                                                        s/ Michael J. Laszlo
                                                        Theodore E Laszlo, Jr. (#36234)
                                                        Michael J. Laszlo (#38206)
                                                        2595 Canyon Blvd., Suite 210
                                                        Boulder, CO 80302
                                                        Telephone: (303) 926-0410
                                                        tlaszlo@laszlolaw.com
                                                        mlaszlo@laszlolaw.com

                                                    1
Case 1:18-cv-03342-MSK-NRN Document 12 Filed 01/03/19 USDC Colorado Page 2 of 2




                                 CERTIFICATE OF SERVICE
                I hereby certify that the foregoing was served this 3rd day of January, 2019, by

  electronic delivery on Defendant’s counsel via email.



                                                      /s/ Michael J. Laszlo
                                                      Michael J. Laszlo




                                                 2
